FIRST AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FIRST AMENDMENT dated this 25th day of August, 2010, to the Transfer Agent Servicing Agreement (the “Agreement”) dated as of March 25, 2010, is entered into by and between DOUBLELINE FUNDS TRUST, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a Fund; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by both parties and authorized or approved by the Board of Trustees. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. DOUBLELINE FUNDS TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/Ronald Redell By: /s/Michael R. McVoy Name: Ronald Redell Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Amended Exhibit A to the Transfer Agent Servicing Agreement DoubleLine Funds Trust Fund Names Separate Series of DoubleLine Funds Trust Name of Series DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Multi-Asset Growth Fund And any other Funds listed in the then current Prospectus.
